Dismissed and Opinion filed February 27, 2003








 
Dismissed and Opinion filed February 27, 2003.











 
 
 
 
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01199-CR
NO.
14-02-01203-CR
____________
 
JENNIFER
RHODES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 263rd District Court
Harris
County, Texas
Trial
Court Cause Nos. 847,421 & 847,547
 

 
M
E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this Court. 
See Tex. R. App. P.
42.2.  Because this Court has not
delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered and Opinion filed
February 27, 2003.
Panel consists of Justices Anderson,
Seymore, and Guzman.
Do not publish ‑ Tex. R. App. P. 47.2(b).